Appeal by the defendant from a judgment of the County Court, Suffolk County (Hurley, J.), rendered August 20, 1991, convicting him of assault in the first degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt of the crime of assault in the first degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant further argues that his conviction must be reversed on the ground that the trial court erred in failing to give a missing witness charge with respect to a second alleged assault victim. This argument is without merit, since the count of the indictment charging the defendant with assaulting this second victim was dismissed by the court.
We have examined the defendant’s remaining arguments and find them to be without merit (see, People v Wilson, 150 AD2d 628; People v Friedgood, 58 NY2d 467). Mangano, P. J., Balletta, Eiber and Ritter, JJ., concur.